Case 16-13315-jkf      Doc 95     Filed 04/30/20 Entered 04/30/20 11:23:30            Desc Main
                                  Document      Page 1 of 4



                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                               :
                                     : Case No.: 16-13315
Frank Pileggi                        : Chapter 13
Julie D Pileggi                      : Judge Jean K. FitzSimon
                                     : *******************
                           Debtor(s)
                                     :
USB Leasing LT                       : Date and Time of Hearing
                            Movant, : May 27, 2020 at 9:30 a.m.
       vs                            :
                                     :
Frank Pileggi                        :
Julie D Pileggi                      :
                                     :
                                     :
Scott F. Waterman
                             Respondents.

        NOTICE OF MOTION, RESPONSE DEADLINE, AND HEARING DATE

       USB Leasing LT has filed a Motion for Relief from Automatic Stay.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney you may wish to consult an attorney.)

   1. If you do not want the Court to grant the relief sought in the motion or if you want the
      Court to consider your views on the motion, then on or before May 15, 2020, you or your
      attorney must do ALL of the following:

       A. File an answer explaining your position at:

                                Clerk, U.S. Bankruptcy Court
                                    U.S. Bankruptcy Court
                                       900 Market Street
                                   Philadelphia, PA, 19107

      If you mail your answer to the bankruptcy clerk's office for filing, you must mail it early
enough so that it will be received on or before the date stated above, and

       B. Mail a copy to the Creditor's attorney and the below listed:

Office of U.S. Trustee, Party of Interest
(Registered address)@usdoj.gov (notified by ecf)



20-001636_FXF
Case 16-13315-jkf     Doc 95     Filed 04/30/20 Entered 04/30/20 11:23:30           Desc Main
                                 Document      Page 2 of 4



Scott F. Waterman (Chapter 13)
Chapter 13 Trustee
2901 St. Lawrence Ave., Suite 100
Reading, PA 19606
scottfwaterman@gmail.com

Manley Deas Kochalski LLC
P.O. Box 165028
Columbus, OH 43216-5028


   2. If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above,
      and attend the hearing, the Court may enter an Order granting the relief requested in the
      Motion.

   3. A hearing on the Motion is scheduled to be held before the Honorable Jean K. FitzSimon
      on May 27, 2020 at 9:30 a.m. in U.S. Bankruptcy Court, 900 Market Street, Courtroom
      #3, Philadelphia, PA, 19107.

   4. If a copy of the Motion is not enclosed, a copy of the Motion will be provided to you if
      you request a copy from the attorney named in paragraph 1(b).

   5. You may contact the Bankruptcy Clerk's office to find out whether the hearing has been
      canceled because no one filed an answer.

DATE: _April 30,2020__




20-001636_FXF
Case 16-13315-jkf       Doc 95     Filed 04/30/20 Entered 04/30/20 11:23:30          Desc Main
                                   Document      Page 3 of 4




                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                               :
                                     : Case No.: 16-13315
Frank Pileggi                        : Chapter 13
Julie D Pileggi                      : Judge Jean K. FitzSimon
                                     : *******************
                           Debtor(s)
                                     :
USB Leasing LT                       : Date and Time of Hearing
                            Movant, : May 27, 2020 at 9:30 a.m.
       vs                            :
                                     :
Frank Pileggi                        :
Julie D Pileggi                      :
                                     :
                                     :
Scott F. Waterman
                               Respondents.

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Notice of Motion, Response

Deadline, and Hearing Date regarding Motion for Relief from Automatic Stay was served on the

parties listed below via e-mail notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   Scott F. Waterman (Chapter 13), Chapter 13 Trustee, 2901 St. Lawrence Ave., Suite 100,
   Reading, PA 19606

   Brad J. Sadek, Attorney for Frank Pileggi and Julie D Pileggi, Sadek and Cooper, 1315
   Walnut Street, Suite 502, Philadelphia, PA 19107, brad@sadeklaw.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on April 30, 2020:

   Frank Pileggi and Julie D Pileggi, 1401 Bentley Drive, Warrington, PA 18976


DATE: ___April 30, 2020___
                                                     /s/ Karina Velter
                                                    Karina Velter, Esquire (94781)



20-001636_FXF
Case 16-13315-jkf   Doc 95   Filed 04/30/20 Entered 04/30/20 11:23:30      Desc Main
                             Document      Page 4 of 4



                                            Adam B. Hall (323867)
                                            Sarah E. Barngrover (323972)
                                            Manley Deas Kochalski LLC
                                            P.O. Box 165028
                                            Columbus, OH 43216-5028
                                            Telephone: 614-220-5611
                                            Fax: 614-627-8181
                                            Attorneys for Creditor
                                            The case attorney for this file is Karina
                                            Velter.
                                            Contact email is kvelter@manleydeas.com




20-001636_FXF
